FILED
                             NOT FOR PUBLICATION                            AUG 05 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


FLABIO DE JESUS D. FUENTES, AKA                  No. 13-71535
Flabio Fuentes,
                                                 Agency No. A094-203-396
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      Flabio de Jesus D. Fuentes, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

remand and dismissing his appeal from an immigration judge’s order of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to remand and review de novo questions of law. Romero-Ruiz

v. Mukasey, 538 F.3d 1057, 1061-62 (9th Cir. 2008). We deny the petition for

review.

      The BIA did not abuse its discretion in denying Fuentes’ motion to remand

for consideration of a waiver of inadmissibility under 8 U.S.C. § 1182(h), where

the BIA properly concluded that Fuentes was ineligible for such a waiver.

Contrary to Fuentes’ contention, he is not eligible for a stand-alone § 1182(h)

waiver because he was within the United States, not an applicant for admission,

and he did not establish that he was eligible to file a concurrent application for

adjustment of status. See Mtoched v. Lynch, 786 F.3d 1210, 1218 (9th Cir. 2015)

(deferring to the BIA’s decision in Matter of Rivas, 26 I. & N. Dec. 130, 132-35

(BIA 2013), that a § 1182(h) waiver “for an alien within the United States is

available only in connection with an application for adjustment of status”); 8

U.S.C. § 1182(h); 8 C.F.R. § 1245.1(f).

      Fuentes’ contention that he was eligible for a nunc pro tunc stand-alone

waiver because he entered the United States when already inadmissible is without

merit. See Mtoched, 786 F.3d at 1218; Matter of Rivas, 26 I. & N. Dec. at 134-35

(expressly overruling BIA case law that permitted a stand-alone § 1182(h) waiver




                                           2                                     13-71535
to be granted nunc pro tunc for an alien who returns to the United States when

inadmissible).

      In light of this disposition, we do not reach Fuentes’ remaining contentions.

      We deny Fuentes’ motion regarding a request for bond hearing as moot

(Docket Entry No. 24).

      PETITION FOR REVIEW DENIED.




                                         3                                   13-71535